DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The instant patent application is a continuation of US patent 11226893.
	This office action is in response to applicant’s RCE filed on 09/28/2022.
	Claims 1-20 are pending and examined.
	
Response to Arguments
Applicant’s arguments filed on 09/28/2022 have been fully considered but they are moot in light of new grounds of rejection with a new reference applied.
The previously issued 112 rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 12-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banahatti et al. (US PGPUB 2012/0041989) hereinafter Banahatti, in view of Ruggiero (US patent 5241620), in view of Raj et al. (US PGPUB 2011/0270837) hereinafter Raj, in view of Peters et al. (Balancing Privacy and Utility in Cross-Company Defect Prediction, IEEE TRANSACTIONS ON SOFTWARE ENGINEERING, VOL. 39, NO. 8, AUGUST 2013) hereinafter Peters.

Per claim 1, Banahatti discloses “a non-transitory computer-readable medium including a computer program, wherein when the computer program is executed by one or more processors, the computer program allows the one or more processors to perform a method” (paragraphs [0019]-[0022]; a computer device with processors, memory and network components); generating a plurality of transformed data based on each of a plurality of data included in a data set; generating a test data set based on the plurality of data and the plurality of transformed data; and testing the performance of the application by calculating the test data set by using the application. (claim 1; paragraphs [0011][0027][0029][0031]; receiving seed data (data set), generating transformed data from seed data by a transformation module; generate assessment data (test data) from the seed data and transformed data; utilizing the assessment data to test performance and functionality of an application (i.e. assessment data is input into to application to test the application)).
While Banahatti discloses testing the performance of the application by calculating the test data set by using the application, Banahatti does not explicitly state testing the performance of the model at least one time point of learning completion of the model, an operation of the model, or during learning of the model, by calculating the test data set by using the model. However, a person skilled in the art would recognize that an application often contains a mathematical model (therefore testing the application would result in testing its mathematical model), as evidenced in Ruggiero (claim 1, column 9, line 30-58; an application containing a neural network machine learning model that requires data for testing and training; that is, during a learning process of the model, training data is input into the model to train the model). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Banahatti and Ruggiero to generate assessment (test) data for an application containing a neural network model, to optimize the neural network model by feeding it with more testing data and learning data input.
While Banahatti discloses “generating a plurality of transformed data based on each of a plurality of data included in a data set”, Banahatti does not explicitly teach generating a plurality of transformed data based on each of a plurality of data included in a data set, “including: exchanging based on a user input a percentage of a first data of the plurality of data with the same first percentage of a second data of the plurality of data with each other at a selected degree to generate at least one of the plurality of transformed data”. However, Raj suggests exchanging a portion of a first data of the plurality of data with a portion of a second data of the plurality of data with each other at a selected degree to generate at least one of the plurality of transformed data (claims 1, 6; paragraph [0034]; data entries are grouped using clustering algorithms into groups of data (first data and second data); numerical data entries are shuffled across groups, replacing an entry in a group with an entry from another group; (i.e. exchanging a portion of a first data with a portion of a second data at a selected degree (only numerical data) to generate at least one of the plurality of transformed data, exchanging a portion of a second data with a portion of a first data at a selected degree (only numerical data) to generate at least one of the plurality of transformed data)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Banahatti, Ruggiero and Raj to exchanging a portion of a first data with a portion of a second data at a selected degree (only numerical data) to generate at least one of the plurality of transformed data, as this data shuffling can protect privacy of user’s sensitive data (Raj, paragraph [0004]).
Raj discloses exchange portion of data between first data and second data, but does not explicitly disclose “exchanging based on a user input, a percentage of a first data of the plurality of data with the same first percentage of a second data of the plurality of data with each other”. However, Peters suggests (page 1062, section 6.5 Benchmark Privacy Algorithms; data swapping (exchanging data) in a dataset based on user specified percentage). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Banahatti, Ruggiero, Raj and Peters to exchanging a user specified percentage of a first data with the user specified percentage of the second data, as this data swapping can protect privacy of user’s data (Peters, abstract).

Per claim 2, Banahatti further suggests “wherein the generating the plurality of transformed data based on each of the plurality of data included in the data set includes generating the plurality of transformed data by transforming a part of each of the plurality of data” (paragraphs [0031][0032]; the transformation module transforms selected columns of seed data (a portion of each of plurality of data)).

Per claim 3, Raj further suggests “selecting a plurality of different data in the data set, and generating the plurality of transformed data; exchanging a value of one data and a value of another data among the plurality of selected data at a predetermined degree” (claims 1, 6; paragraph [0034]; data entries are grouped using clustering algorithms into groups of data (first data and second data); numerical data entries are shuffled across groups, replacing an entry in a group with an entry from another group; (i.e. exchanging a portion of a first data with a portion of a second data at a selected degree (only numerical data) to generate at least one of the plurality of transformed data, exchanging a portion of a second data with a portion of a first data at a selected degree (only numerical data) to generate at least one of the plurality of transformed data).

Per claim 8, Banahatti further suggests “the test data set includes one or more test data subsets, and each of the one or more test data subsets is constituted by one or more data among a plurality of data included in the data subset of the same class and one or more transformed data among a plurality of transformed data generated based on each of the plurality of data included in the data subset of the same class” (paragraphs [0025][0026][0031][0032]; the seed data is stored in columns, each column (class of data) has column characteristics such as specific syntax; the transformation module transforms selected columns of seed data).

Per claim 12, Banahatti in view of Ruggiero further suggests “testing learning performance of the model by calculating a first test data set by using the model at a predetermined epoch interval in response to a learning time point of the model” (Banahatti discloses generating transformed data as input to test to an application; Ruggiero discloses (column 9, line 30-58) an application containing a neural network machine learning model that requires data for testing (second data set) and training (first data set), that is, during a learning process of the model, training data is input into the model to train the model); “testing detection performance of the model by calculating the first test data set by using the model in response to a learning completion time point of the model” (Ruggiero, column 9, line 30-58; To prevent overtraining, save the weights during the learning process. If the error on both training and testing data is decreasing, then update the copy of the weights and continue training. If the percentage error increases on the testing data, load the last good set of weights back into the network and stop training (learning complete)); “performing testing for performance degradation of the model by calculating a second test data set by using the model in response to an operation time point of the model” (Ruggiero, column 9, line 30-58; after training the network, it can be tested with data for which answers already exist but was not used in training (testing with the second data set during a testing phase)).

Per claim 13, Banahatti further suggests “the first test data set includes first test data subsets configured in different classes, respectively acquired in response to a first time point, and the first test data subset is constituted by data of one class and transformed data generated based on the data of one class” (paragraphs [0025][0026][0031][0032]; the seed data is stored in columns, each column (class of data) has column characteristics such as specific syntax; the transformation module transforms selected columns of seed data).

Per claim 14, Banahatti further suggests “the second test data set includes data additionally acquired in response to a second time point which is a time point after the first time point and a second test data subset constituted by transformed data for the data, and the second time point is a time point corresponding to the operation time point of the model” (paragraphs [0025][0026][0031][0032][0057]; the seed data is stored in columns, each column (class of data) has column characteristics such as specific syntax; the transformation module transforms selected columns of seed data; the volume of the assessment data required can be specified by a user, the user may also specify the number of times the iterative process needs to be implemented, for generating the required volume of the assessment data; thus, during a time in a testing phase, a user can specify to transform seed data into additional transformed data (second data set)). Ruggiero further discloses (column 9, line 30-58) an application containing a neural network machine learning model that requires data for testing (second data set) and training (first data set).

Claim 17 is rejected under similar rationales as claim 1.

Per claim 19, Raj further suggests “wherein the exchanging at the selected degree includes exchanging at a degree to maintain a validity of each first data and second data after the exchange” (claims 1, 6; paragraphs [0034]-[0036]; data entries are grouped using clustering algorithms into groups of data (first data and second data); numerical data entries are shuffled across groups, replacing an entry in a group with an entry from another group; only the data from the same entry type is exchanged; (i.e. the numerical values of Annual Income column are exchanged across groups; the validity of each data set is maintained; if the numerical values from Age column are exchanged with the numerical values of Annual Income column, the validity of each data set would not be maintained).

Per claim 20, Raj further suggests “wherein the first data includes a first feature group and a second feature group and the second data includes a first feature group and a second feature group, and wherein exchanging a portion of a first data of the plurality of data with a portion of a second data of the plurality of data at a selected degree to generate the plurality of transformed data includes: exchanging the first feature group of the first data and the second feature group of the second data with each other to generate at least one of the plurality of transformed data” (claims 1, 6; paragraphs [0034]-[0036]; data entries are grouped using clustering algorithms into groups of data (first data and second data); numerical data entries (feature groups such as Age and Annual Income) are shuffled across groups, replacing an entry in a group with an entry from another group; ( (i.e. exchanging a feature group of a first data with a feature group of a second data at a selected degree (only numerical data) to generate at least one of the plurality of transformed data).

Claims 4-5, 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Banahatti, in view of Ruggiero, in view of Raj, in view of Peters, in view of Ciocarlie et al. (US PGPUB 2015/0326597) hereinafter Ciocarlie.

Per claim 4, Banahatti, in view of Ruggiero suggests “generating the plurality of transformed data based on each of the plurality of data included in the data set includes generating the plurality of transformed data by processing the data set as an input of a model” (Banahatti discloses generating transformed data as input to test to an application; Ruggiero discloses an application containing a neural network model). Banahatti, in view of Ruggiero does not explicitly teach generating the plurality of transformed data by processing the data set as an input of a pseudo anomaly generation model. Ciocarlie discloses (paragraph [0026]; providing training data as input to test an abnormal anomaly detection model). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Banahatti, Ruggiero, Raj, Peters and Ciocarlie to generate input data to test an abnormal anomaly detection model, to test the performance of the abnormal anomaly detection model.

Per claim 5, Banahatti, in view of Ruggiero further suggests “calculating a first probability distribution and a first sample statistical amount for a first data set by using the first data set” (Banahatti, paragraphs [0014][0015][0026]; determine statistical characteristics associated with the assessment data, statistical characteristics include average data values, frequency distributions of data values); “training the model that learns a second probability distribution and a second sample statistical amount for a second data set, wherein the first data set and the second data set are vectors or scalars for homogenous data”(Ruggiero; claim 1, column 9, line 30-58; an application containing a neural network machine learning model that requires two sets of data, for testing and for training (a second data set); column 7, line 10-30; determine min, max of the training data values, the training data input into the neural network machine learning model are scalar numerical values). Ciocarlie further discloses a pseudo anomaly generation model (paragraph [0026]; providing training data as input to test an abnormal anomaly detection model). 

Per claim 7, Banahatti discloses generating plurality of transformed data as input to test to an application. Banahatti, in view of Ruggiero does not explicitly teach assigning a transformation label to each of the plurality of transformed data; and generating a test data set including the plurality of transformed data to which the transformation label is assigned, wherein the transformation label includes a description of each of the plurality of transformed data, and wherein the transformation label further includes at least one of information related to a state of each of the plurality of transformed data or description information related to transformation of each of the plurality of transformed data. Ciocarlie suggests the above (paragraphs [0022]-[0026]; assigning labels to input data set, generating data set as training data input into models; data set can be labeled as normal or abnormal, the label indicates state information of the data set). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Banahatti, Ruggiero, Raj, Peters and Ciocarlie to label data set that is the training input data for models, the label reveals characteristics of the data items in the data set (help users to differentiate different data sets).

Per claim 9, Banahatti, in view of Ruggiero does not explicitly teach performing evaluation for the test data set. Ciocarlie suggests the above (paragraphs [0025][0026][0032]; testing and evaluating input training data set against an anomaly detection model to determine if each data is normal or abnormal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Banahatti, Ruggiero, Raj, Peters and Ciocarlie to provide input data to an abnormal anomaly detection model, in order to detect if any of input data is abnormal (assessing the validity of input data).

Per claim 10, Ciocarlie further suggests “inputting each of the data included in the test data subset into the model and mapping the input data to a solution space, and calculating suitability of the test data set based on the data included in the test data subset and a classification reference of the model” (claims 22, 32, 34; paragraphs [0025][0026][0032]; testing and evaluating input training data set against an anomaly detection model to determine if each data item is normal or abnormal; abnormal data item is removed from the data set, therefore, creating a data set of normal (suitable) data items, and a data set of abnormal (unsuitable) data items).

Per claim 11, Banahatti, in view of Ruggiero does not explicitly teach using the model includes testing the performance of the model based on whether the model determines that the plurality of transformed data included in the test data set is abnormal. Ciocarlie suggests the above (paragraphs [0025][0026][0032]; testing and evaluating input training data set against an anomaly detection model to determine if each data is normal or abnormal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Banahatti, Ruggiero, Raj, Peters and Ciocarlie to provide input data to an abnormal anomaly detection model, in order to detect if any of input data is abnormal (assessing the validity of input data).

Objected Claims
Claims 6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193